Not For Publication in West's Federal Reporter
                Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                         For the First Circuit


No. 02-2642

                           MICHAEL A. BRENNAN,

                         Petitioner, Appellant,

                                       v.

                              ASHBEL T. WALL,

                          Respondent, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF RHODE ISLAND

              [Hon. Mary M. Lisi, U.S. District Judge]


                                    Before

                        Boudin, Chief Judge,
                 Lipez and Howard, Circuit Judges.



     Michael A. Brennan on brief pro se.
     Aaron L. Weisman, Assistant Attorney General, Rhode Island
Department of Attorney General, on brief for appellee.



                                 May 4, 2004
          Per Curiam.   Pro se petitioner Michael Brennan ("Brennan"), a

state prisoner, appeals from the dismissal of his 28 U.S.C. §§ 1651

and 2241 petition.          The district court treated the filing as a §

2254 petition and dismissed it as nonconforming, successive, and

untimely.          We already have held that Brennan may not bring a

"second or successive" § 2254 petition because he cannot satisfy

the requirements of § 2244(b). Therefore, the only question before

us is whether the district court properly denied relief under §

2241 and § 1651.        Our review is de novo.                Saint Fort v. Ashcroft,

329 F.3d 191, 202 (1st Cir. 2003).                We affirm.

          A state habeas petitioner in custody pursuant to the judgment

of    a    state    court   may    not    evade    the    "second     or    successive"

restrictions of § 2244 by bringing his petition under § 2241 rather

than § 2254.        See, e.g., Medberry v. Crosby, 351 F.3d 1049, 1060-61

(11th Cir. 2003), petition for cert. filed, Feb. 23, 2004 (No. 03-

9165); Cook v. New York State Division of Parole, 321 F.3d 274,

278-79 & n.4 (2d Cir. 2003); Coady v. Vaughn, 251 F.3d 480, 484-85

(3d Cir. 2001).         As the Third Circuit explained, "both Sections

2241 and 2254 authorize [petitioner's] challenge to the legality of

his   continued       state    custody,"     but    allowing       him     to   file   his

"petition      in    federal      court   pursuant       to    Section     2241   without

reliance on Section 2254 would . . . thwart Congressional intent."

Coady, 251 F.3d at 484-85.                Thus, a state prisoner in custody

pursuant to the judgment of a state court may file a habeas corpus


                                           -2-
petition, as authorized by § 2241, but he is limited by § 2254.

Cf. United States v. Barrett, 178 F.3d 34, 49-50 (1st Cir. 1999),

cert. denied, 528 U.S. 1176 (2000)    (holding that federal prisoner

could not evade restrictions on successive § 2255 petitions by

resort to § 2241).

     Nor may the All Writs Act, 28 U.S.C. § 1651, be used to evade

the strictures of § 2254.   "The All Writs Act is a residual source

of authority to issue writs that are not otherwise covered by

statute.    Where a statute specifically addresses the particular

issue at hand, it is that authority, and not the All Writs Act,

that is controlling." Carlisle v. United States, 517 U.S. 416, 429

(1996) (internal quotation marks and citation omitted).      As noted

above, because Brennan is in custody pursuant to the judgment of a

state court, his request for relief is governed by § 2254.    Because

a § 2254 petition is available to him, a writ under § 1651 is not.

See, e.g., Godoski v. United States, 304 F.3d 761, 762 (7th Cir.

2002), cert. denied, 537 U.S. 1211 (2003); cf. Barrett, 178 F.3d at

55 (holding that federal prisoner could not evade restrictions on

successive § 2255 petitions by resort to § 1651).

     Accordingly, the district court properly treated Brennan's

petition as having been brought under § 2254, despite Brennan's

attempt to classify his petition as a § 2241 or § 1651 action.

     The judgment of the district court is affirmed.    See 1st Cir.

R. 27(c).


                                -3-